PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,030
Filing Date: 20 Mar 2018
Appellant(s): NESGAARD, Carsten



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.	Appellant argues that the rejection of Ishikawa (6,324,904) in view of Roddy (2011/0192592) does not teach the limitations of the claims, primarily focusing on the fact that Roddy does not teach the claimed “mesh network”.  Appellant argues that the communication network taught by Roddy is not a mesh network, but is rather a “daisy chain” network which includes series communication from sensor elements in a line, such that if any one such element is disrupted, the network would not be able to communicate with a desired location.  Examiner disagrees with such a characterization of Roddy.  While Roddy presents the network may take the exemplary embodiment of a daisy chain, it is noted that such a comparison merely exists to indicate that data may be transferred from one element to an adjacent such element and continue being forwarded.  Roddy additionally teaches that the network may include multiple communication paths.  As seen below in exemplary Figure 7, Roddy teaches that a given sensor element (52, indicated by an arrow below) may have data transmission between some number of adjacent sensors (denoted by double headed arrows 512/514) which then have forward communication (indicated by downward directed arrows) to other elements such as a central communication element (510b; Paragraphs 0107, 0113).  As a result, Examiner notes that the communication elements and the network formed by them as taught by Roddy teaches a system which would constitutes a mesh network, as it is capable of communicating across multiple adjacent elements to form a network which does not expressly require one specific element in a chain 

    PNG
    media_image2.png
    873
    610
    media_image2.png
    Greyscale

Appellant further argues that the network of Roddy would not constitute a mesh network as it does not detail specific solutions to problems common to mesh systems such as data usage and data 
Additionally, Appellant argues that there is not presented motivation to modify Ishikawa with the network of Roddy.  Examiner notes that the arguments presented against modifying the system of Ishikawa being improper based on the network of Roddy being a daisy chain are seen as moot in view of the above response.  Appellant argues there is no reason to modify the sensors of Ishikawa, however, when viewed as the network with multiple element intercommunication, such a modification would allow a user to access data from more remote locations which would not be as easily accessible or practical for the system of Ishikawa, as the sensors would be able to communicate without need of direct access and retrieval (Roddy, Paragraphs 0062, 0068).
B.	Regarding Claims 8 and 13, Appellant argues the record of record does not present a teaching of a measured position relative to a surface system, however, it is noted that in the context of a constrained wellbore, any known position is necessarily determined relative to a surface location (in the case of Ishikawa and Roddy, communication leads to the wellbore opening at the ground level surface, such that any measurement of position, relative to a drill bit, formation, or wellbore structure, is also necessarily in relation to the surface and communication systems located there).
C.	Regarding Claims 12 and 16, Appellant argues that the system presented would not be usable to determine the drilling direction, arguing that the location of the head is not necessarily the drilling direction.  Examiner disagrees, noting that having a system which measures the relative position of a sensor throughout a wellbore delineates the extend of the wellbore boundary, and when taken as a 
D.	Regarding Claim 15, Appellant argues that there is no reason to modify the teachings of Ishikawa/Roddy to include making adjustments to the drilling direction.  Examiner disagrees, noting that the sensors of Ishikawa which may be used to determine relative position and inclination are the exact kinds of data used to determine the direction of a drilled wellbore, the additional use of Hamilton (2009/0065258) for the express purpose of teaching it is known to selectively adjust the drilling trajectory when a measured parameter does not match a desired value mere constitutes a standard practice of real time drill bore trajectory correction (Hamilton, Paragraph 0059).
E.	Regarding Claim 17, Appellant argues that there is no teaching and citation related to the recited “ping” from a surface system.  Examiner disagrees, as taught by Roddy, the sensors are configured to respond to communication with local “interrogation systems” which would require some degree of data communication.  As the claim and specific are silent as to any specific interaction, structure, or change in operation related to the ping, any communication from an interrogator to a downhole element is seen as the recited ping.
F.	Regarding Claim 18, Appellant argues that Thubert (2014/0233375) does not constitute analogous art to Ishikawa and Roddy as it does not pertain to drilling and does not solve the same problems.  Examiner disagrees, noting that the field of endeavor is related to communication and data collection and not expressly drilling.  For this reason, additional features related to improvements in data communication and data collection and to ensure correct data is collected.  While Ishikawa teaches the use of a clock for the elements, it does not expressly disclose the use of timestamping in the same manner, such that Thubert is introduced as it would allow a user to properly account for transmission delays and synchronizing of data (Paragraph 0020).
G.	Regarding Claim 19, Appellant argues that Roddy does no teach that the sensors are configured to pass on data from elements further down in a chain.  Examiner notes that the arguments related to daisy chain nodes are seen as moot in view of the above arguments, however, it is further noted that the functionality expressly taught by Roddy as allowing data collected from isolated and remote elements would not be usable if at least some of the data from the isolated element was communicated through the network to a surface user.
H.	Regarding Claims 20 and 21, Appellant argues that there would not have been any reason to modify Ishikawa/Roddy in view of Acker (2014/0169171) to include the data transmission redundancy elimination.  Examiner disagrees with such a characterization, noting that in view of the modification of Roddy which includes improvements and additional utility for communication between such sensors, the additional inclusion of eliminating data redundancy merely constitutes a standard aspect of data networking (Acker, Paragraphs 0012, 0021, 0025, and 0026).  Examiner additional disagrees with the characterization that Ishikawa seeks to maintain redundant information.  In the context of the original teachings in Ishikawa of collecting data from individual elements, such a system exists to collect the sought after data, not to collect the same data from an element more than once.  Further arguments that Acker does not constitute analogous art are seen as unpersuasive.  As with Claim 18, the field of endeavor is seen as data communication (a primary focus of both Ishikawa and Roddy) such that improvements and modifications in the same field are seen as analogous.  Examiner notes that references are not required to share all the same fields of endeavor or provide solutions to the same problems.





Respectfully submitted,
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:
/WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        /Terry Lee Melius/
RQAS - OPQA
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.